DETAILED ACTION
In application filed on 02/27/2019, Claims 1-5, 7 and 9-11 are pending. Claims 1-5, 7 and 9-11 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2019 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 1-5, 7 and 11 directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 02/14/2022, with respect to the 35 U.S.C. §103 rejections on Claims 1-3, 7 and 11 have been fully considered and are persuasive. 
Applicant argues:
[Mitsuhiro and other cited references do not teach DSA (Datura Stramonium Agglutinin). Therefore, the combined teachings of the cited references do not teach or suggest each and every limitation of amended claim 1 and its dependent claims].
Examiner submits that Applicant’s arguments with respect to Claims 1-3, 7 and 11 has been considered and are persuasive.

Reasons for Allowance
Claims 1-5, 7 and 9-11 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-5, 7 and 9-11 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record 
The closest prior art, by Nakajima et al. (Capillary affinity electrophoresis using lectins for the analysis of milk oligosaccharide structure and its application to bovine colostrum oligosaccharides." Analytical biochemistry 348.1 (2006): 105-114) teaches a glycan analysis method, comprising:
a fluorescent-labeling step in which a glycan in a sample is fluorescently labeled (Page 107, ‘the fluorescent labeling of oligosaccharides with 3-aminobenzoicacid (3AA)’);
c) an identification step in which the glycan in the sample is identified by comparing a plurality of electropherograms obtained by a measurement using the at least two kinds of different buffer solutions for separation. Nakajima teaches to distinguish these oligosaccharides, we selected six lectins, each of which has a different binding specificity to Gal/GalNAc, Fuc, and GlcNAc. CAE measured (1) the migration time of each oligosaccharide in the absence of lectin and (2) the change in migration times in the presence of a lectin. A change in migration time indicates the binding of the oligosaccharide to a lectin (Page 108; Interaction between milk oligosaccharides and lectins). Nakajima further teaches Figs. 5 and 6 show electropherograms of a mixture of 3AA-labeled neutral oligosaccharides in the absence and presence of six lectins. More than 10 peaks were detected from 1.9 to 7.0 GU and seven peaks (1, 2, 3, 7, 8, 9, and 14) were identified using the library by comparing the results with those of standard oligosaccharides, with regard to migration time and change of migration in the presence 
However, Nakajima et al. (Capillary affinity electrophoresis using lectins for the analysis of milk oligosaccharide structure and its application to bovine colostrum oligosaccharides." Analytical biochemistry 348.1 (2006): 105-114) does not teach or fairly suggests the combination and steps of the limitation:
b) a measurement step in which a sample containing a fluorescently-labeled glycan is separated by a microchip electrophoretic method using at least two kinds of buffer solutions for separation selected from a simple buffer solution with no lectin added and a plurality of kinds of lectin-added buffer solutions each of which contains a different kind of lectin added to the simple buffer solution, and the sample is fluorescently detected; and
wherein separation conditions in the microchip electrophoresis method including a kind of simple buffer solution are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture, and wherein at least one lectin selected from MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin.
Therefore Claims 1-5, 7 and 9-11 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797